UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7195



RICARDO EVANS,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE, Director, Department of Cor-
rection, State of Virginia,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-3-A)


Submitted:   January 31, 2001          Decided:     February 22, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricardo Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricardo Evans seeks to appeal the district court’s order de-

nying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Evans’ motions to proceed on appeal in forma pauperis and for

appointment of counsel, deny a certificate of appealability, and

dismiss the appeal on the reasoning of the district court.     See

Evans v. Angelone, No. CA-00-3-A (E.D. Va. filed Apr. 3, 2000;

entered Apr. 5, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2